DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10307545 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a cap assembly comprising a cap with a cam structure, a squeezer having a plurality of flexible radial arms, and a spinner having a plurality of holes configured to receive the plurality of radial arms in combination with the other limitation if independent claim 21. 
The closest prior art of record is Cox (WO 2016/159782). Cox discloses a cap assembly (Figure 1) for a medicament delivery device comprising a cap (cam member 9) comprising a cam structure (cam projections 13), a squeezer (radial clamp 7) comprising a body having a first longitudinally extending channel (cylindrical recess 39) and a plurality of flexible radial arms (resilient fingers 37), and a spinner (ratchet member 11) comprising a proximal end face configured to cooperate with the cam structure (primary teeth 19) and a body (ratchet collar 16) defining a second longitudinally extending channel (Figure 4) configured to receive the squeezer (Figure 10i). However, Cox fails to explicitly disclose the spinner comprises a plurality of holes in the body of the spinner configured to receive the plurality of radial arms of the squeezer. The body of Cox is designed to push the plurality of radial arms radially inward when the squeezer is th paragraph]). A further modification of the spinner of Cox to including a plurality of holes configured received the plurality of radial arms would require altering the way that Cox was designed to function and there is no motivation to suggest such a modification. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783